Continuation Sheet
	Applicant argues that previously cited reference, Fong, fail to disclose the claimed feature of “the MBSFN subframe for avoiding the downlink interference is configured not to carry out transmission of a physical multicast channel (PMCH) in symbols except for the first one or two symbols”.  The applicant contends that Fong only discloses the blanking of the third OFDM symbol and Fig. 8 of Fong does not illustrate anything with respect to reduction of the transmit power of the PMCH.  However, the previous Office Action actually relied on Fig. 8 of Chen in combination of teaching of Fong in rejecting this claim feature as opposed to Fig. 8 of Fong.
	As shown in the previous Office Action, Fong discloses blanking the PMCH on the third OFDM symbol to avoid interference.  Fig. 8 (and paragraph [0059]) of Chen shows that when blanking a MBSFN subframe, the initial symbols containing the control information is not blanked, and the entire data portion of the subframe is blanked.  Fig. 8 of Chen clearly shows that within a subframe, one contiguous block of blanked resources that starts after the un-blanked control portion is present that lasts until the end of the subframe.  Therefore, if the third OFDM symbol is blanked, based on the teaching of Chen, the rest of the subframe following the third symbol is also blanked, leaving only the first and second symbols not necessarily blank, thereby meeting the requirement of the claimed feature to not carry out transmission “in symbols except for the first one or two symbols”.
	The applicant also argues that Luo does not disclose the claimed measurement of the neighbor base station.  However, the previously presented rejection relied on Chen in the rejection of this claimed feature.  The argument is therefore not relevant to the previously presented rejections.
	As shown above, the currently presented arguments are not persuasive and the previously presented grounds of rejections are to be maintained.

/JUTAI KAO/Primary Examiner, Art Unit 2473